Opinion by
Mr. Justice Roberts,
In 1961, appellant, while represented by court appointed counsel, was tried by jury and convicted of murder in the first degree. The penalty was affixed at life imprisonment. No post trial motions were filed and no appeal was taken from the judgment of conviction or sentence.
In March 1963, appellant filed a petition for a writ of habeas corpus in the Court of Common Pleas of Greene County challenging his conviction. Counsel ivas appointed and a hearing held on the petition at the conclusion of which relief was denied. On appeal, this Court affirmed. Commonwealth ex rel. Csako v. Maroney, 412 Pa. 448, 194 A. 2d 867 (1963).
Subsequently, in March 1965, appellant again sought a writ of habeas corpus in the court below. The petition was dismissed without a hearing and this appeal followed.
In his present petition, appellant for the first time challenges his conviction on the ground that the Commonwealth was improperly permitted to recount at trial two oral statements given by him to the authorities following his arrest. We find it unnecessary to restate appellant’s precise contentions. For present purposes it suffices to point out that an examination of the record discloses that no objection was interposed to the testimony presently challenged. Moreover, appellant’s statement as related during the disputed testimony varied little from his version of the incident as given in his testimony at the trial. Under such circumstances, the belated challenge to the admissibility of his oral statements is without merit. Cf. Commonwealth ex rel. Mullenaux v. Myers, 421 Pa. 61, 217 A. 2d 730 (1966); Commonwealth ex rel. Rehak v. Ma*464roney, 420 Pa.. 37, 215 A. 2d 622 (1966) ; Commonwealth ex rel. Fox v. Maroney, 417 Pa. 308, 207 A. 2d 810 (1965); Commonwealth ex rel. Adderley v. Myers, 418 Pa. 366, 211 A. 2d 481 (1965); Commonwealth ex rel. Pomoles v. Myers, 418 Pa. 369, 211 A. 2d 483 (1965); Commonwealth ex rel. Blackshear v. Myers, 419 Pa. 151, 213 A. 2d 378 (1965).
We have examined the other contentions raised by appellant’s petition and find them equally without merit. Cf. Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965); Commonwealth ex rel. Mullenaux v. Myers, 421 Pa. 61, 217 A. 2d 730 (1966); Commonwealth ex rel. Swiger v. Maroney, 420 Pa. 34, 215 A. 2d 636 (1966); Commonwealth ex rel. Sleighter v. Banmiller, 392 Pa. 133, 139 A. 2d 918 (1958).
Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.